The prisoner was brought to the bar to take his trial. Mr. Hay read a paragraph from a paper printed in this place, and circulated on Monday last, stating the homicide committed by the prisoner in terms of aggravation, and moved on that account for a postponement of his trial, apprehending that the public mind was too much irritated at present for the prisoner to have a fair trial.
The people in this country do not take for truth everything that is published in a newspaper. The jury well know they are to be governed only by the evidence and the law. I trust no one will be so much prejudiced against the prisoner as to be led to an unjust condemnation. It will be the duty and the business of the Court to see that he had every advantage the law allows him. It is not to be apprehended that a jury of this country will do him wrong; their humanity is proverbial. *Page 340